The Chief Justice, in his charge to the jury, said that the injury complained of was of the most atrocious and dishonorable nature, and called for exemplary damages. That such conduct went to destroy the peace and prospects, not only of the injured woman, but to render families and parents wretched by the ruin of their children. He told the jury that they were not to estimate the damages by any particular proof of suffering or actual loss ; but to give damages for example’s sake, to prevent such offences in future; and also to allow liberal damages for the breach of a sacred promise and the great disadvantages which must follow to her through life. That in this case they were to consider not only the past [78] injury, but every consequence in future. He repeated in very strong terms his detestation of such conduct, and told the jury they were bound to no certain damages, but might give such a sum as would mark their disapprobation, and be an example to others. That the defendant’s poverty ought not to prevent exemplary damages; that poverty was no justification or extenuation of a crime like this, and it was their duty to measure the injury he had done, and not the purse of the defendant; that it would be better to treat him in this manner than, by giving small damages, to countenance an idea that a man, because poor, should be let loose on society. He concluded by observing that it was a serious matter — involved in it the protection of innocence, the prevention of disgrace to families, and the punishment of offences too common, and too often lightly treated.
Cited in Coil v. Wallace, 4 Zab. 307.